Slater, S.
Objections have been filed to the account of proceedings by the special guardian for infants and by other interested parties. After a period of several months, the other interested parties have withdrawn their objections. The special guardian has filed bis report.
After an examination of the will of the decedent, my opinion is that the infants represented by the special guardian were never necessary or proper parties to the account of proceedings; that their mother took a vested estate on reaching the age of thirty years, as did the others. The trust for the life tenant, the widow, continues. The only person interested in this share is the administrator of Marjorie S. Belknap, deceased. With the withdrawal of the objections, or the consent to the entry of the decree, signed by the administrator of Marjorie Belknap, the other objecting parties consenting, this court will also consent to an adjustment of the family difficulties.
If the children were necessary parties, I would advise settling the matter, for this reason: In the event that a surcharge was had against the accounting executor, it is a fact, testified to in open court and admitted by all parties, that such a surcharge would be non-collectible as the executor is without funds.
A decree may be entered herein upon the consent of all the heretofore objecting parties and with the consent of the administrator of Marjorie S. Belknap, deceased.
Proceed accordingly.